Case 1:19-cv-01670-RBJ Document 18 Filed 08/31/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                                DENVER DIVISION


 Inventergy LBS, LLC,                                        Case No. 1:19-cv-1670
        Plaintiff,                                           Patent Case
        v.                                                   Jury Trial Demanded
 Spot LLC,

        Defendant.


             PLAINTIFF INVENTERGY'S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Inventergy LBS,

LLC hereby dismisses this action with prejudice. Defendant has not yet answered the Complaint

or moved for summary judgment. Each party will bear its own costs and attorneys’ fees.



 Dated: August 31, 2019            Respectfully submitted,

                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Inventergy LBS, LLC




                                               1
Case 1:19-cv-01670-RBJ Document 18 Filed 08/31/19 USDC Colorado Page 2 of 3




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on August 31, 2019, via the Court's CM/ECF system.


                             /s/ Isaac Rabicoff
                             Isaac Rabicoff




                                                  2
Case 1:19-cv-01670-RBJ Document 18 Filed 08/31/19 USDC Colorado Page 3 of 3




                 SO ORDERED this ______ day of _______________, ______.


                                    _____________________________________
                                    UNITED STATES DISTRICT JUDGE




                                      3
